Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 7-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 7-12 and 29
Regarding claim 7, the prior art of record, Wenzel et al. (US 20150316902) discloses an optimization system for a central plant includes a processing circuit configured to receive load prediction data indicating building energy loads and utility rate data indicating a price of one or more resources consumed by equipment of the central plant to serve the building energy loads. The optimization system includes a high level optimization module configured to generate an objective function that expresses a total monetary cost of operating the central plant over an optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the central plant equipment. The high level optimization module is configured to optimize the objective function over the optimization period subject to load equality constraints and capacity constraints on the central plant equipment to determine an optimal distribution of the building energy loads over multiple groups of the central plant equipment (Wenzel, see [0030]-[0036] and [0051]). The prior art of record, Ruiz et al. (US 20110204720) discloses storing the energy during periods of low demand and/or 
However, regarding claim 7, the combination of prior arts does not describe:
a housing comprising: a refrigeration circuit comprising an evaporator and a condenser; a plurality of powered chiller components comprising a compressor configured to circulate a refrigerant through the refrigeration circuit and a fan configured to provide cooling for the condenser; an interface to a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered chiller components; and a predictive chiller controller configured to perform an optimization of  a device-specific predictive objective function for the air-cooled chiller unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered chiller components at each time step of an optimization period and cause the battery unit to store or discharge the electric energy

Claims 13-17 and 31
Regarding claim 13, the prior art of record, Wenzel et al. (US 20150316902) discloses an optimization system for a central plant includes a processing circuit configured to receive load prediction data indicating building energy loads and utility rate data indicating a price of one or more resources consumed by equipment of the central plant to serve the building energy loads. The optimization system includes a high level optimization module configured to generate an objective function that expresses a total monetary cost of operating the central plant over an optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the central plant equipment. The high level optimization module is configured to optimize the objective function over the optimization period subject to load equality constraints and capacity constraints on the central plant equipment to determine an optimal distribution of the building energy loads over multiple groups of the central plant equipment (Wenzel, see [0030]-[0036] and [0051]). The prior art of record, Ruiz et al. (US 20110204720) discloses storing the energy during periods of low demand and/or low cost of energy, reducing costs associated with energy usage, using the stored energy to reduce demand on the power utility during periods of high demand and/or provide energy back to the power utility to meet demands (Ruiz, see [0041]-[0051] and [0107]). The prior art of record, Steven et al. (US 20130204443) discloses generate an operating schedule for a controller of an energy storage asset that is in communication with a transport vehicle, based on an optimization process. The operating schedule is generated based on an operation characteristic of the energy storage asset, an energy-generating capacity of the transport vehicle in communication with the energy storage asset based on a motion of the transport vehicle, and a price associated with a market (including a regulation market and/or an energy market). Operation of the energy storage asset according to the generated operating schedule facilitates derivation of energy-related revenue, over a time period T. The energy-related revenue available to the energy customer over the time period T is based at least in part on the regulation market and/or the energy market (Steven, see [0034], [0055], [0106]-[0121], [0172] and [0230]).
However, regarding claim 13, the combination of prior arts does not describe:
a housing comprising: a pump configured to circulate a fluid through a fluid circuit; an interface to a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the pump; and a predictive pump controller configured to perform an optimization of  a device-specific predictive objective function for the pump to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the pump at each time step of an optimization period and cause the battery unit to store or discharge the electric energy
Claims 18-23 and 32
Regarding claim 18, the prior art of record, Wenzel et al. (US 20150316902) discloses an optimization system for a central plant includes a processing circuit configured to receive load prediction data indicating building energy loads and utility rate data indicating a price of one or more resources consumed by equipment of the central plant to serve the building energy loads. The optimization system includes a high level optimization module configured to generate an objective function that expresses a total monetary cost of operating the central plant over an optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the central plant equipment. The high level optimization module is configured to optimize the objective function over the optimization period subject to load equality constraints and capacity constraints on the central plant equipment to determine an optimal distribution of the building energy loads over multiple groups of the central plant equipment (Wenzel, see [0030]-[0036] and [0051]). The prior art of record, Ruiz et al. (US 20110204720) discloses storing the energy during periods of low demand and/or low cost of energy, reducing costs associated with energy usage, using the stored energy to reduce demand on the power utility during periods of high demand and/or provide energy back to the power utility to meet demands (Ruiz, see [0041]-[0051] and [0107]). The prior art of record, Steven et al. (US 20130204443) discloses generate an operating schedule for a controller of an energy storage asset that is in communication with a transport vehicle, based on an optimization process. The operating schedule is generated based on an operation characteristic of the energy storage asset, an energy-generating capacity of the transport vehicle in communication with the energy storage asset based on a motion of the transport vehicle, and a price associated with a market (including a regulation market and/or an energy market). Operation of the energy storage asset according to the generated operating schedule facilitates derivation of energy-related revenue, over a time period T. The energy-related revenue available to the energy customer over the time period T is based at least in part on the regulation market and/or the energy market (Steven, see [0034], [0055], [0106]-[0121], [0172] and [0230]).
However, regarding claim 18, the combination of prior arts does not describe:
a housing comprising: one or more powered cooling tower components comprising at least one of a fan and a pump; an interface to a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered cooling tower components; and a predictive cooling tower controller configured to perform and optimization of a device-specific predictive objective function for the cooling tower unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered cooling tower components at each time step of an optimization period and control the battery unit to store or discharge the electric energy
Claims 24-28 and 34
Regarding claim 24, the prior art of record, Wenzel et al. (US 20150316902) discloses an optimization system for a central plant includes a processing circuit configured to receive load prediction data indicating building energy loads and utility rate data indicating a price of one or more resources consumed by equipment of the central plant to serve the building energy loads. The optimization system includes a high level optimization module configured to generate an objective function that expresses a total monetary cost of operating the central plant over an optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the central plant equipment. The high level optimization module is configured to optimize the objective function over the optimization period subject to load equality constraints and capacity constraints on the central plant equipment to determine an optimal distribution of the building energy loads over multiple groups of the central plant equipment (Wenzel, see [0030]-[0036] and [0051]). The prior art of record, Ruiz et al. (US 20110204720) discloses storing the energy during periods of low demand and/or low cost of energy, reducing costs associated with energy usage, using the stored energy to reduce demand on the power utility during periods of high demand and/or provide energy back to the power utility to meet demands (Ruiz, see [0041]-[0051] and [0107]). The prior art of record, Steven et al. (US 20130204443) discloses generate an operating schedule for a controller of an energy storage asset that is in communication with a transport vehicle, based on an optimization process. The operating schedule is generated based on an operation characteristic of the energy storage asset, an energy-generating capacity of the transport vehicle in communication with the energy storage asset based on a motion of the transport vehicle, and a price associated with a market (including a regulation market and/or an energy market). Operation of the energy storage asset according to the generated operating schedule facilitates derivation of energy-related revenue, over a time period T. The energy-related revenue available to the energy customer over the time period T is based at least in part on the regulation market and/or the energy market (Steven, see [0034], [0055], [0106]-[0121], [0172] and [0230]).
However, regarding claim 24, the combination of prior arts does not describe:
a housing comprising: a valve configured to control a flowrate of a fluid through a fluid conduit; one or more powered valve components comprising a valve actuator coupled to the valve and configured to modulate a position of the valve; an interface to a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered valve components; and a predictive valve controller configured to perform an optimization of a device-specific predictive objective function for the one or more powered valve components to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered valve components at each time step of an optimization period and control the battery unit store or discharge the electric energy

Claim 30
Regarding claim 30, the prior art of record, Wenzel et al. (US 20150316902) discloses an optimization system for a central plant includes a processing circuit configured to receive load prediction data indicating building energy loads and utility rate data indicating a price of one or more resources consumed by equipment of the central plant to serve the building energy loads. The optimization system includes a high level optimization module configured to generate an objective function that expresses a total monetary cost of operating the central plant over an optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the central plant equipment. The high level optimization module is configured to optimize the objective function over the optimization period subject to load equality constraints and capacity constraints on the central plant equipment to determine an optimal distribution of the building energy loads over multiple groups of the central plant equipment (Wenzel, see [0030]-[0036] and [0051]). The prior art of record, Ruiz et al. (US 20110204720) discloses storing the energy during periods of low demand and/or low cost of energy, reducing costs associated with energy usage, using the stored energy to reduce demand on the power utility during periods of high demand and/or provide energy back to the power utility to meet demands (Ruiz, see [0041]-[0051] and [0107]). The prior art of record, Steven et al. (US 20130204443) discloses generate an operating schedule for a controller of an energy storage asset that is in communication with a transport vehicle, based on an optimization process. The operating schedule is generated based on an operation characteristic of the energy storage asset, an energy-generating capacity of the transport vehicle in communication with the energy storage asset based on a motion of the transport vehicle, and a price associated with a market (including a regulation market and/or an energy market). Operation of the energy storage asset according to the generated operating schedule facilitates derivation of energy-related revenue, over a time period T. The energy-related revenue available to the energy customer over the time period T is based at least in part on the regulation market and/or the energy market (Steven, see [0034], [0055], [0106]-[0121], [0172] and [0230]).
However, regarding claim 30, the combination of prior arts does not describe:
a refrigeration circuit comprising an evaporator and a condenser; -8- 4844-1197-2340.1Atty. Dkt. No. 17BE162-US (117277-0547)a plurality of powered chiller components comprising a compressor configured to circulate a refrigerant through the refrigeration circuit and a fan configured to provide cooling for the condenser; a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered chiller components; and a predictive chiller controller configured to perform an optimization of a device- specific predictive objective function for the air-cooled chiller unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered chiller components at each time step of an optimization period and control the battery unit in accordance with the optimization, wherein the predictive objective function comprises a first term accounting for an electric energy consumption of the fan and a second term accounting for an electric energy consumption of the compressor
Claim 33
Regarding claim 33, the prior art of record, Wenzel et al. (US 20150316902) discloses an optimization system for a central plant includes a processing circuit configured to receive load prediction data indicating building energy loads and utility rate data indicating a price of one or more resources consumed by equipment of the central plant to serve the building energy loads. The optimization system includes a high level optimization module configured to generate an objective function that expresses a total monetary cost of operating the central plant over an optimization period as a function of the utility rate data and an amount of the one or more resources consumed by the central plant equipment. The high level optimization module is configured to optimize the objective function over the optimization period subject to load equality constraints and capacity constraints on the central plant equipment to determine an optimal distribution of the building energy loads over multiple groups of the central plant equipment (Wenzel, see [0030]-[0036] and [0051]). The prior art of record, Ruiz et al. (US 20110204720) discloses storing the energy during periods of low demand and/or low cost of energy, reducing costs associated with energy usage, using the stored energy to reduce demand on the power utility during periods of high demand and/or provide energy back to the power utility to meet demands (Ruiz, see [0041]-[0051] and [0107]). The prior art of record, Steven et al. (US 20130204443) discloses generate an operating schedule for a controller of an energy storage asset that is in communication with a transport vehicle, based on an optimization process. The operating schedule is generated based on an operation characteristic of the energy storage asset, an energy-generating capacity of the transport vehicle in communication with the energy storage asset based on a motion of the transport vehicle, and a price associated with a market (including a regulation market and/or an energy market). Operation of the energy storage asset according to the generated operating schedule facilitates derivation of energy-related revenue, over a time period T. The energy-related revenue available to the energy customer over the time period T is based at least in part on the regulation market and/or the energy market (Steven, see [0034], [0055], [0106]-[0121], [0172] and [0230]).
However, regarding claim 33, the combination of prior arts does not describe:
one or more powered cooling tower components comprising at least one of a fan and a pump; a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered cooling tower components; and -9- 4844-1197-2340.1Atty. Dkt. No. 17BE162-US (117277-0547) a predictive cooling tower controller configured to perform and optimization of a device-specific predictive objective function for the cooling tower unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered cooling tower components at each time step of an optimization period and control the battery unit in accordance with the optimization, wherein the predictive objective function comprises a first term accounting for an electric energy consumption of the fan and a second term accounting for an electric energy consumption of the pump
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117